Citation Nr: 0210345	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a right knee 
disability.

(The issue of entitlement to service connection for tinea 
versicolor will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active military duty from March 1970 to 
February 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In a January 2001 rating the RO granted service connection 
for a left knee disability, rated as 10 percent.  This action 
represents a complete grant of the benefit sought and the 
issue of service connection for a left knee disability is no 
longer before the Board for appellate consideration.

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for tinea 
versicolor pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

A right knee disorder is not of service origin.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
military service nor may arthritis of the right knee be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001)) 
became law.  The VCAA redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the VCAA VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim.  The statement of the case, and 
supplemental statement of the case and an August 2000 VA 
letter informed the appellant of the evidence needed to 
substantiate his claims and of the pertinent law and 
regulations.  As such, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
service medical records and post-service medical records 
identified by the veteran.  The veteran has also undergone VA 
examinations during the appeal period, to include a general 
medical examination in October 2001.  Consequently, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations.  As such, the Board finds that a 
decision in this case is not prejudicial to the veteran and 
the Board will proceed with its adjudication of the veteran's 
appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The service medical records do not show any complaints, 
treatment or diagnoses regarding a right knee disability.  A 
September 1972 allergy clinic report shows that the veteran 
noted a history of surgery of both knees at the age of 3-5.  
The January 1974 separation examination showed no right knee 
abnormality.

A hearing was held at the RO in May 1999.  At that time the 
veteran indicated that he had surgery on his knee as a child.  
He stated that while on active duty he worked on the flight 
line and this active caused arthritis in his knee.  He stated 
that he was placed on a permanent profile.  In conjunction 
with the hearing he submitted a copy of the profile showing 
post-traumatic arthritis of the left knee.  

The earliest post service evidence of a right knee disability 
in contained in a report, dated in December 1997, from a 
private physician who indicated that he had been treating the 
veteran for arthritis of the right knee since 1992.  A VA 
examination in October 2001 confirmed the presence of 
arthritis involving the left knee. 

While the veteran maintains that his right knee disorder 
resulted from inservice aggravation, lay statements are 
considered to be competent evidence when describing the 
symptoms of a disease or disability or an injury.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the veteran possesses medical expertise and is it 
not contended otherwise.  

In summary, the service medical records show no evidence of a 
right knee problem.  Additionally, the first post service 
clinical evidence of a right knee disability was more than 17 
years after service.  There is no medical evidence which 
relates the currently diagnosed arthritis of the right knee 
to his period of active duty.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  Thus, service connection for a right knee 
disability is not warranted.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

